United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Olmito, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1041
Issued: December 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 17, 2020 appellant filed a timely appeal from a March 4, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss
for schedule award purposes.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 4, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 15, 2019 appellant, then a 42-year-old border patrol agent, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss due to factors of
his federal employment, including working on a boat. He indicated that he first became aware of
his condition and its relationship to his federal employment on September 4, 2019. Appellant did
not stop work.
In support of his claim, appellant submitted a September 18, 2019 report from Dr. Melissa
Cheng, a Board-certified specialist in occupational medicine. Dr. Cheng reviewed a September 4,
2019 audiogram and found that appellant had abnormal hearing.
In an undated response to a hearing loss questionnaire, appellant noted that he worked as a
dock employee at a retail store from April 10, 2000 to October 27, 2005, and was exposed to noise
when loading boxes off a trailer. He indicated that he worked at the Transportation Security
Administration from October 31, 2005 to August 2007 and was exposed to noise when luggage
was placed on conveyor belts for screening. Appellant further stated that he worked as a border
patrol agent trainee at the employing establishment’s U.S. Border Patrol Agent Academy from
August 20 to December 19, 2007 and was exposed to noise when firing weapons three to four
times per week. He noted that he used employer-provided earmuffs while firing weapons at the
academy. Appellant finally indicated that he worked as a border patrol agent at the employing
establishment’s U.S. Border Patrol Agent Brownsville Station from December 2007 to the present
and was exposed to noise while firing weapons on a quarterly basis to meet qualifying standards.
He also noted that, in 2010, he joined the Riverine program and was exposed to loud noises on a
daily basis. Appellant reported that he drove boats for eight years, working 40 plus hours per
week, and was exposed to loud diesel inboard engine noises. He indicated that he did not have a
history of any previous ear or hearing problems. Appellant noted that he did not engage in any
hobbies which involved exposure to loud noises. He asserted that the constant exposure to loud
noises while working as a border patrol agent caused his gradual hearing loss.
On October 31, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Gregory Rowin, an otolaryngologist, for a second opinion
evaluation.
In a report dated November 26, 2019, Dr. Rowin reviewed appellant’s medical record and
the SOAF, performed a physical examination, and completed OWCP’s evaluation questionnaire.
He indicated that there was no significant variation from the SOAF. Dr. Rowin diagnosed mild
sensorineural hearing loss in both ears and tinnitus and opined that they were due to noise exposure
related to appellant’s federal employment. He reviewed an audiogram conducted by an audiologist
on that same date, which demonstrated losses of 25, 20, 15, and 20 decibels (dBs) on the right and
20, 15, 15, and 25 dBs on the left at 500, 1,000, 2,000, and 3,000 Hertz (Hz), respectively.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),3 Dr. Rowin calculated that appellant had a monaural
loss of zero percent in each ear for a binaural loss of zero percent. He completed a tinnitus

3

A.M.A., Guides (6th ed. 2009).

2

handicap inventory (THI) and rated appellant’s tinnitus at three percent permanent impairment to
arrive at a total binaural hearing impairment of three percent.
By decision dated January 8, 2020, OWCP accepted appellant’s claim for binaural
sensorineural hearing loss.
On January 24, 2020 appellant filed a claim for a schedule award (Form CA-7).
On January 30, 2020 OWCP referred appellant’s medical records and SOAF to
Dr. Jeffrey M. Israel, a Board-certified otolaryngologist serving as a district medical adviser
(DMA), for calculation of appellant’s percentage of permanent hearing impairment and
assignment of the date of maximum medical improvement (MMI).
In a January 31, 2020 report, Dr. Israel noted that he reviewed the medical record and
SOAF, including Dr. Rowin’s November 26, 2019 report. He reviewed appellant’s November 26,
2019 audiogram and concurred with Dr. Rowin’s assessment of zero percent monaural loss in each
ear. Dr. Israel noted that the November 26, 2019 THI, yielded a score of 42, which corresponded
to three percent tinnitus impairment. However, he opined that, under the sixth edition of the
A.M.A., Guides, a tinnitus award could not be given when there was zero percent binaural hearing
impairment. As such, Dr. Israel found that the total binaural loss was zero percent. He
recommended yearly audiograms, use of noise protection, and authorization for hearing aids.
Dr. Israel determined that appellant had reached MMI on November 26, 2019, the date of the most
recent audiogram and Dr. Rowin’s examination.
By decision dated March 4, 2020, OWCP denied appellant’s schedule award claim, finding
that his hearing loss was not sufficiently severe to demonstrate ratable impairment, and he was,
therefore, not entitled to schedule award compensation.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as
the uniform standard applicable to all claimants.6 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).

3

A claimant seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim.8 With respect to a schedule award, it is the claimant’s burden
of proof to establish permanent impairment of a scheduled member or function of the body as a
result of his or her employment injury.9
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.10 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied by
five, then added to the greater loss, and the total is divided by six to arrive at the amount of binaural
hearing loss.11 The Board has concurred in OWCP’s adoption of this standard for evaluating
hearing loss.12
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease, but rather a
symptom that may be the result of disease or injury.13 If tinnitus interferes with activities of daily
living, including sleep, reading, and other tasks requiring concentration, up to five percent may be
added to a measurable binaural hearing impairment.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a ratable hearing
loss for schedule award purposes.
OWCP referred appellant to Dr. Rowin for a second opinion examination to evaluate his
hearing loss. In his November 26, 2019 report, Dr. Rowin diagnosed mild sensorineural hearing
loss in both ears and tinnitus due to noise exposure related to appellant’s federal employment. He
calculated that appellant had a monaural loss of zero percent in each ear for a binaural loss of zero
percent. Dr. Rowin then rated appellant’s tinnitus at three percent permanent impairment to arrive
at a total binaural hearing impairment of three percent.
In a January 31, 2020 report, Dr. Israel, serving as a DMA, reviewed Dr. Rowin’s report
and determined that appellant had zero percent monaural hearing loss in each ear. He noted that
8

D.H., Docket No. 20-0198 (issued July 9, 2020); John W. Montoya, 54 ECAB 306 (2003).

9
R.R., Docket No. 19-0750 (issued November 15, 2019); Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L.
Meehan, 53 ECAB 229 (2001).
10

A.M.A., Guides 250.

11

Id.

12
G.T., Docket No. 19-1705 (issued April 16, 2020); E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52
ECAB 462 (2001).
13

See A.M.A., Guides 249.

14

Id.

4

November 26, 2019 testing revealed losses of 25, 20, 15, and 20 dBs on the right and 20, 15, 15,
and 25 dBs on the left at 500, 1,000, 2,000, and 3,000 Hz, respectively. Dr. Israel totaled the dB
losses to 80 on the right and 75 on the left. These values, when divided by four, resulted in an
average hearing loss of 20 on the right and 18.75 on the left, which when reduced by the 25 dB
fence, were reduced to zero. When multiplied by 1.5, the resulting monaural hearing loss in each
ear was zero percent.
The Board finds that the DMA properly concluded that appellant did not have ratable
permanent impairment of his hearing warranting a schedule award. Although appellant has an
employment-related hearing loss, it is not significant enough to be ratable for schedule award
purposes.15
While Dr. Rowin added a three percent impairment rating based on appellant’s tinnitus, the
DMA correctly explained that tinnitus may not be added to an impairment rating for hearing loss
under the sixth edition of the A.M.A., Guides unless such hearing loss is ratable.16 Accordingly,
as appellant does not have ratable hearing loss, the Board finds that he is not entitled to a schedule
award for the established tinnitus.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss for schedule award purposes.

15

K.P., Docket No. 20-0349 (issued July 1, 2020); G.T., supra note 12.

16

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 7, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

